Title: To James Madison from John George Jackson, 4 February 1808
From: Jackson, John George
To: Madison, James



My dear Sir,
Clarksburg February 4th. 1808

The enclosed Letter to Mrs. M has given too faithful a portrait of our situation & prospects.  They are too painful to be repeated to you.  If any thing can blunt the poignancy of my wounds it will be the solace that I enjoy the friendship of her connections which it will be my sincerest wish to retain forever
Perhaps (& I feel that it is the kind suggestion of hope improbable & unlooked for) I may yet be deceived & my prayers for her recovery will be heard.
Then my kind friend I will present her to you as one torn from the embrace of death & released from the confines of the Grave.  I smile with raptures on the picture I have drawn of the future but it is the smile of dispair.  Adieu my dear Friend, ever yours

J G Jackson

